Citation Nr: 1327745	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  08-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the San Juan, the Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2010, the Veteran was scheduled for a Travel Board hearing before the Board.  However, he canceled the hearing.  

This matter was previously remanded by the Board in May 2012, after the Board granted service connection for additional disability, and in February 2013, for clarifying medical opinion.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board remanded the issue of entitlement to TDIU for an addendum/clarifying opinion to reconcile statements made in a June 2012 VA examination report.  The Board requested the June 2012 examiner to address: (a) whether the Veteran's service-connected depressive disorder, alone, is productive of occupational and social impairment with deficiencies in most areas, consistent with a 70 percent schedular rating (as indicated in the June 2012 examination report); and (b) the effect of the Veteran's service-connected depressive disorder on his ability to secure and follow a substantially gainful occupation.  

In a March 2013 VA examination addendum opinion, the examiner noted that there was an error in writing which created the confusion in the prior June 2012 VA examination report (wherein she opined that the Veteran's psychiatric condition did not render him completely unable to secure or follow a substantially gainful occupation, that his psychiatric disability caused moderate occupational impairment, but also (confusingly) that he was unable to secure or follow a substantially gainful occupation).  The examiner went on to opine that the Veteran's major depressive disorder did not preclude him from obtaining or securing a substantially gainful occupation as reflected in his separation from his former job which was correlated with the hotel closing down operations.  However, the examiner did not address whether the Veteran's service-connected depressive disorder alone was productive of occupational and social impairment with deficiencies in most areas.  

Because the March 2013 VA examination addendum opinion did not comply with the Board's February 2013 remand instructions, remand is required so that a further addendum/clarifying opinion can be obtained to satisfy the directives of the February 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1. Again return the claims folder to the VA examiner who conducted the June 2012 psychiatric examination of the Veteran and request that the examiner prepare an addendum to her opinion that addresses whether the Veteran's service-connected depressive disorder, alone, is productive of occupational and social impairment with deficiencies in most areas.  

If the examiner is unavailable or determines that the requested addendum opinion cannot be provided without another examination of the Veteran, an examination should be ordered to address the question posed.  The examiner should provide a rationale for any opinion provided.  

2. Thereafter, the RO/AMC should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO/AMC should issue the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


